Citation Nr: 0603895	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  91-55 677	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent disabling for post-traumatic stress disorder (PTSD), 
with alcohol abuse.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION


The veteran had active military service from July 1967 to 
July 1970.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1990 rating decision 
from the Regional Office in Roanoke, Virginia (Roanoke-RO), 
which in part, granted service connection for PTSD and 
assigned an initial 30 percent rating and denied service 
connection for alcohol abuse.  

In an October 1991 decision, the Board remanded the case, in 
part, to obtain additional medical records in connection with 
the PTSD and alcohol claims as well as a medical examination 
in connection with these claims.  In November 1993, the case 
was returned to the Board for further review.  In a July 1994 
decision, the Board granted secondary service connection for 
chronic alcohol abuse and remanded the case to the Roanoke-RO 
for further adjudication of the claim for an increased rating 
for PTSD in light of the grant of service connection for 
alcohol abuse. 

In January 1995, the Roanoke-RO in part, increased the 
veteran's disability rating to 50 percent for his service-
connected PTSD, now combined with alcohol abuse, effective 
from the date of initial entitlement in May 1989.

The case was returned to the Board for review.  In May 1995, 
the Board remanded the case for further evidentiary 
development related to the issues of entitlement to an 
increased rating for PTSD with alcohol abuse and addressed 
other matters not currently before the Board.  

During the pendency of this appeal, the case was transferred 
to the Regional Office in Atlanta, Georgia (Atlanta-RO).

In a December 1997 decision, the Board again remanded the 
case to the Atlanta-RO for additional medical records and an 
examination in connection with the PTSD claim, as well as 
addressing other matters not currently before it.  

Finally, in an April 2004 determination, the Board disposed 
of another issue that was before the Board, and once again 
remanded the issue of entitlement to an increased disability 
rating for his service-connected PTSD for further 
development.  Such development has been completed and this 
matter is now returned to the Board for further 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his PTSD with alcohol abuse is more 
severe than currently evaluated.  This matter has been 
remanded multiple times for the purpose of obtaining 
additional evidence, including in December 1997, when the 
matter was remanded to obtain a VA examination of the 
veteran's current severity of his PTSD and alcohol abuse, to 
include consideration of the psychiatric criteria in effect 
prior to November 7, 1996 and the revised criteria in effect 
as of that date.   

The Board notes that between January 1998 and May 2002, 
multiple attempts to comply with the Board's remand request 
and provide the veteran with a current VA examination have 
been unsuccessful due to the fact that he was incarcerated at 
Dekalb County Jail during this time.  Evidence reflects that 
the Dekalb County jail declined to release him to undergo 
such examinations, there was an unavailability of fee basis 
examiners to travel to the location of the jail to perform 
such an examination and the physicians at the jail refused to 
perform such an examination.  The Board notes that an October 
2002 report of contact in response to a May 2002 computerized 
notation that the veteran "refused exam this location" 
scheduled for May 2, 2002, written by an Atlanta, Georgia VA 
medical center, reflects problems described above with the 
RO's attempts to obtain an examination while the veteran was 
incarcerated at the Dekalb County Jail.  The RO concluded at 
that time that further attempts to obtain an examination 
would be futile, and also noted that the Dekalb County Jail 
was uncooperative to the extent that it refused to provide 
medical records and other pertinent information to the VA.  

Since the May 2002 unsuccessful attempt to obtain a VA 
examination, the veteran was relocated to a Georgia State 
Prison, effective May 21, 2002 and continues to remain 
incarcerated there.  Since his relocation to the Georgia 
State Prison, another examination was scheduled in September 
2005.  Notification of the upcoming examination was sent to 
his wife's address in Virginia.  His wife contacted the RO in 
September 2005 and stated that she had received notification 
of an examination at her home on the veteran's behalf.  She 
informed the RO that he was currently incarcerated at the 
Johnson State Prison, in Wrightsville, Georgia and did not 
know when he would be released.  The examination was to be 
performed at the Maguire VA Medical Center in Richmond, 
Virginia.  The RO noted in its October 2005 Supplemental 
Statement of the Case that the veteran was unable to attend 
this examination due to his incarceration.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has indicated that, even though 
incarcerated, a veteran should be accorded the same 
assistance as his fellow, non-incarcerated veterans.  See 
Bolton v. Brown, 8 Vet. App. 185 (1995).  While VA does not 
have authority under 38 U.S.C.A. § 5711 (West 2002) to 
require a correctional institution to release a veteran so 
that VA can provide him the necessary examination at the 
closest VA medical facility, VA's duty to assist an 
incarcerated veteran extends, if necessary, to either having 
him examined by a fee-basis physician or requiring a VA 
physician to examine him. Bolton, 8 Vet. App. at 191.  
Although the RO has been unsuccessful at attempting to obtain 
a VA examination while the veteran was incarcerated in the 
Dekalb County Jail, it has yet to attempt to do so at the 
veteran's current place of incarceration.  The veteran is 
likewise notified of his duty to cooperate if an examination 
can be successfully scheduled for him while he is 
incarcerated.  The Board reminds the veteran that the duty to 
assist is not a one-way street. Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Thus, on remand, VA should arrange to have the veteran 
examined by a fee-basis physician or require a VA physician 
to examine him at the Johnson State Prison, in Wrightsville, 
Georgia, where he is incarcerated, or another facility chosen 
by the Johnson State Prison, in Wrightsville, Georgia.  An 
attempt should also be made to obtain any records of 
psychiatric treatment that may currently be in the prison's 
possession.  

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED for the following:

1.  The VBA AMC should attempt to obtain 
copies of any medical records showing 
treatment for the veteran's service-
connected PTSD with alcohol abuse that 
are in the possession of the Johnson 
State Prison, in Wrightsville, Georgia.  
If such records are not available, or if 
the prison is unwilling to release them, 
that fact should be entered in the claims 
file.

2.  Thereafter, the VBA AMC should 
schedule the veteran for a VA psychiatric 
examination to determine the current 
level of his service-connected PTSD.  In 
view of the veteran's incarceration, VA 
should have the examination conducted by 
a fee-basis psychiatrist or by a 
psychiatrist at the Johnson State Prison, 
in Wrightsville, Georgia where he is 
housed, or at a facility of the Johnson 
State Prison's choosing.  The VA's effort 
in this regard should be documented in 
the claims file. The claims folder must 
be made available to the examiner for 
review before the examination.  Detailed 
clinical findings should be reported in 
connection with the evaluation.  The 
examiner should report a full multiaxial 
diagnosis, to include the assignment of a 
global assessment of functioning (GAF) 
score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) and an explanation what the 
assigned score represents.  In addition, 
the examiner should state an opinion as 
to the degree of social and industrial 
inadaptability/employability caused by 
the veteran's service-connected PTSD with 
alcohol abuse.  If other psychiatric 
disorders are shown besides PTSD with 
alcohol abuse, the examiner should 
provide a diagnosis and state an opinion 
as to the degree of social and industrial 
inadaptability/employability caused by 
these other disorders.  In assigning GAF 
scores, the examiner should provide a 
separate GAF for the service-connected 
PTSD as compared to any other psychiatric 
disorder found.  

3.  After the development requested above 
is completed to the extent possible, the 
AMC should readjudicate the claim.  If 
the decision remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.    

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and further develop the veteran's claim.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2005).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


